Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 22, 26 and 28 are all the claims.
2.	Claims 22 and 26 are amended and Claims 21, 23-25, 27 and 29-34 are canceled in the Response of 6/2/2021.
3.	Claims 22, 26 and 28 are under examination.

Withdrawal of Objections
Specification
4.	The objection to the improper use of the term, e.g., triton, which is a trade name or a mark used in commerce is withdrawn in view of Applicants amendment to rectify the deficiency. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 22, 26 and 28 for the recitation “inhibits” in generic Claim 22 is withdrawn in view of Applicants deletion of the functional language. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
6.	The rejection of Claims 22, 26 and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26.
	
Double Patenting
7.	The provisional rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 21-26 of copending Application No. 16/985868 (reference application 20200362045) is vwithdrawn. 
	Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

8.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10208122 is withdrawn.
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

9.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 8790648 is withdrawn. 
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.
10.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8545842 is withdrawn. 
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

11.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-65 of U.S. Patent No. 8435518 is withdrawn. 
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

12.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7939070 is withdrawn. 
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

13.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7833527 is withdrawn. 
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

14.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7786284 is withdrawn. 
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

15.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7767206 is withdrawn.
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.


16.	The rejection of Claims 22, 26 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9096673 is withdrawn. 
Applicants have amended the claims to recite the VH/VL CDR1-3 for the anti-IL-17RA antibody clone, AM22, in Claim 22 and the VH/VL domains for the AM22 clone in Claim 26 whereas the reference antibody is drawn to the AM14 clone.

REASONS FOR ALLOWANCE
17.	The following is an examiner’s statement of reasons for allowance: 
The anti-IL-17RA antibody clone, AM22, has a claim to priority for the filing date of 10/2/2006 for US Provisional 60/827,882. 
A search of the Amgen family of cases by analysis of: continuity maps; sequence searching of linked SEQ ID NOS: 248, 249 and 250 and linked SEQ ID NOS: 170, 171 and 172; sequence searching of the corresponding VH/VL domains; and text searching of the AM22 clone, reveals that the claimed antibody is free from the art. The claimed AM22 antibody is supported by the instant specification through the chain of continuity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
18.	Claims 22, 26 and 28 are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643